Case 3:20-cv-00719-LAB-DEB Document 55 Filed 02/08/21 PageID.738 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10     GRANDESIGN ADVERTISING               Case No. 3:20-cv-00719-LAB-DEB
11     FIRM, INC.,
                                            ORDER REQUIRING FURTHER
12                   Plaintiff,             BRIEFING
13          v.

14     TALON US (GRANDESIGN) LLC
       and TALON OUTDOOR, LTD.,
15
16                   Defendants.
17     TALON US (GRANDESIGN) LLC,
18                   Counterclaimant
19                   and Third-Party
                     Plaintiff,
20          v.
21
       GRANDESIGN ADVERTISING
22     FIRM, INC., and AARON GAEIR,
23
                     Counterclaim
24                   Defendant and
25                   Third-Party
                     Defendant.
26
27         Plaintiff Grandesign Advertising Firm, Inc. brought claims against
28   Defendant Talon Outdoor, Ltd., a United Kingdom entity headquartered in
                                                        3:20-CV-00719-LAB-DEB
Case 3:20-cv-00719-LAB-DEB Document 55 Filed 02/08/21 PageID.739 Page 2 of 2



 1   London, England, and its subsidiary, Defendant Talon US, a Delaware limited
 2   liability company with an office in San Diego, California. Talon Outdoor has
 3   moved to dismiss the claims against it for lack of personal jurisdiction.
 4   (Dkt. 15.) Grandesign contends that Talon Outdoor’s control of Talon US,
 5   which is undisputedly subject to the Court’s personal jurisdiction, warrants
 6   the exercise of jurisdiction over Talon Outdoor, too.
 7         The Court ORDERS the parties to provide further briefing on whether
 8   the Court has specific personal jurisdiction over Talon Outdoor under an
 9   agency theory. See Daimler AG v. Bauman, 571 U.S. 117, 135 n.13 (2014)
10   (“Agency relationships [between a parent and subsidiary] . . . may be relevant
11   to the existence of specific jurisdiction. . . . [A] corporation can purposefully
12   avail itself of a forum by directing its agents or distributors to take action
13   there.”) (emphasis in original); Ranza v. Nike, Inc., 793 F.3d 1051, 1069-71
14   (9th Cir. 2015) (applying Daimler to bar agency-based exercise of personal
15   jurisdiction where “specific jurisdiction is not at issue”).
16         Grandesign’s brief, no longer than seven pages, must be filed on or
17   before February 22, 2021. Talon Outdoor’s response brief, also no longer
18   than seven pages, must be filed on or before March 1, 2021.
19
20         IT IS SO ORDERED.
21
22   Dated: February 8, 2021
23                                                 ________________________
                                                        Hon. Larry Alan Burns
24                                                 United States District Judge
25
26
27
28
                                             -2-             3:20-CV-00719-LAB-DEB
